Name: Commission Implementing Decision (EU) 2018/1519 of 9 October 2018 amending Implementing Decision 2014/150/EU on the organisation of a temporary experiment providing for certain derogations for the marketing of populations of the plant species wheat, barley, oats and maize pursuant to Council Directive 66/402/EEC (notified under document C(2018) 5470) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  plant product;  marketing
 Date Published: 2018-10-12

 12.10.2018 EN Official Journal of the European Union L 256/65 COMMISSION IMPLEMENTING DECISION (EU) 2018/1519 of 9 October 2018 amending Implementing Decision 2014/150/EU on the organisation of a temporary experiment providing for certain derogations for the marketing of populations of the plant species wheat, barley, oats and maize pursuant to Council Directive 66/402/EEC (notified under document C(2018) 5470) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 13a thereof, Whereas: (1) Commission Implementing Decision 2014/150/EU (2) sets out the organisation, until 31 December 2018, of a temporary experiment to which any Member State may participate, for the purpose of assessing whether the production, with a view to marketing, and the marketing, under certain conditions, of seed from populations in the meaning of Article 2 of that Decision and belonging to the species Avena spp., Hordeum spp., Triticum spp. and, Zea mays L, may constitute an improved alternative to the exclusion of the marketing of seed not complying with the requirements of Article 2(1)(E), (F) and (G) of Directive 66/402/EEC concerning varietal aspects of seeds of certain species, and with the requirements of Article 3(1) of that Directive concerning the placing on the market with official certification as certified seed, certified seed, first generation or certified seed, second generation. (2) The assessment has not yet been finalised as on a number of aspects of the experiment more information needs to be collected during a longer period of time. It is therefore necessary to extend the duration of the temporary experiment. (3) Six Member States have so far participated in that temporary experiment. In view of the extension of the duration of that experiment, it is appropriate to allow new Member States to start participating, at the latest on 31 December 2019. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/150/EU is amended as follows: (a) in Article 3(1) the terms January 2017 are replaced by the terms 31 December 2019; (b) in Article 19 the terms 31 December 2018 are replaced by the terms 28 February 2021. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 October 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 125, 11.7.1966, p. 2309/66. (2) Commission Implementing Decision 2014/150/EU of 18 March 2014 on the organisation of a temporary experiment providing for certain derogations for the marketing of populations of the plant species wheat, barley, oats and maize pursuant to Council Directive 66/402/EEC (OJ L 82, 20.3.2014, p. 29).